DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/31/2022.  These drawings are acceptable.
The drawings filed on 05/24/2021are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slope portion being along an entire circumference of an inner edge of the panel portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because “the opening portions” should be changed to “the one or more opening portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claim 1 it is unclear if the slope portion is formed on the shell portion or “along an entire circumference of an inner edge of the panel portion.”  For the purposes of examination, “along an entire circumference of an inner edge of the panel portion” is interpreted as “along an entire circumference of the shell portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. [Morita hereinafter, US 6,984,797].
In regard to claim 1, Morita discloses [in Fig. 7] an illuminated push-button switch device comprising: a shell portion [3’, 8’, 9’] enclosing a switch element [6] and a light source [5] and having one or more opening portions protruding from an upper surface of the shell portion [3’, 8’, 9’]; a button portion [2’] provided to cover the opening portions, the button portion [2’] being vertically movable along the opening portions; and a panel portion [30] surrounding an outside of the button portion [2’] and provided on the upper surface of the shell portion [3’, 8’, 9’], wherein a gap [annotated below] is provided between the panel portion [30] and the button portion [2’] in a top view, wherein the upper surface of the shell portion [3’, 8’, 9’] extends along a plane perpendicular to a vertical movement direction of the button portion [2’], and a slope portion [annotated below] at a predetermined angle with respect to the upper surface is formed on a portion of the upper surface situated under the gap, wherein a height of the slope portion along the vertical movement direction gradually decreases from a button portion side to a panel portion side, and wherein the slope portion is formed along an entire circumference of the shell portion to surround the one or more opening portions in a top view, and at least a portion of the slope portion is positioned directly under the gap.  

    PNG
    media_image1.png
    452
    610
    media_image1.png
    Greyscale

	In regard to claim 4, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the gap [annotated above] is provided between an outer wall of the button portion [2’] and an inner wall of the panel portion [30] facing the outer wall of the button portion [2’], wherein an angle between the slope portion [annotated above] and the upper surface is defined as a first angle as viewed in cross sectional of the outer wall and the inner wall, wherein an angle between a direction of a tangent that comes into contact with the inner wall via the lowermost end of the outer wall and the vertical direction perpendicular to the upper surface is defined as a second angle, and wherein a degree of angle in the first angle is equal to or greater than that of the second angle.  
In regard to claim 5, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] protrudes from the upper surface.  
In regard to claim 6, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] is recessed from the upper surface.  
In regard to claim 7, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion is integrally shaped with the shell portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. [Morita hereinafter, US 6,984,797].in view of Chen et al. [Chen hereinafter, US 8,723,062].  Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1.  Morita does not disclose that the panel portion and the shell portion are formed by shaping an opaque material.  Chen teaches [in Fig. 4] that the panel portion [412] and the shell portion [414] are formed by shaping an opaque material [col. 5, lines 21-22 and 37-38].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel portion and the shell portion of Morita to form them using an opaque material in order to illuminate the switch as desired. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833